                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                     Case No. 2:19-cv-14048-ROSENBERG/MAYNARD


JOHN O. HUDDLESTON,

       Plaintiff,

v.

UNITED STATES OF AMERICA,

      Defendant.
_______________________________/

                   ORDER DENYING PLAINTIFF’S AMENDED
               MOTION FOR SUMMARY JUDGMENT AND DENYING
              WITHOUT PREJUDICE PLAINTIFF’S MOTION IN LIMINE

       This matter is before the Court on Plaintiff’s Amended Motion for Summary Judgment

[DE 33] and Plaintiff’s Motion in Limine [DE 28]. The Motions have been fully briefed. The

Court has carefully considered the Motions, Defendant’s Responses thereto [DE 45 and 40-1], and

the record, and is otherwise fully advised in the premises. For the reasons set forth below, the

Amended Motion for Summary Judgment is denied, and the Motion in Limine is denied without

prejudice.

       I.      Amended Motion for Summary Judgment

       Plaintiff moves for summary judgment on the issue of liability, arguing that the vehicle

accident at issue was a rear-end collision and that there is no evidence that he, the driver of the

front vehicle, was at fault. Summary judgment is appropriate where “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). If the movant shows that there is no genuine dispute as to a material
fact, the burden shifts to the non-moving party to come forward with specific facts showing that

there is a genuine issue for trial. Shaw v. City of Selma, 884 F.3d 1093, 1098 (11th Cir. 2018).

       “A factual dispute is ‘material’ if it would affect the outcome of the suit under the

governing law, and ‘genuine’ if a reasonable trier of fact could return judgment for the non-moving

party.” Miccosukee Tribe of Indians of Fla. v. United States, 516 F.3d 1235, 1243 (11th Cir. 2008).

When deciding a summary judgment motion, a court views the evidence in the light most favorable

to the non-moving party and draws all reasonable inferences in that party’s favor. Furcron v. Mail

Ctrs. Plus, LLC, 843 F.3d 1295, 1304 (11th Cir. 2016). The court does not weigh conflicting

evidence or make credibility determinations. Id.

       The Court applies Florida’s substantive law on negligence to this action brought under the

Federal Tort Claims Act. See Creekmore v. United States, 905 F.2d 1508, 1510 (11th Cir. 1990)

(“The Federal Tort Claims Act requires us to apply state law to determine the substantive liability

of the United States.”). Under Florida law, “there is a rebuttable presumption of negligence that

attaches to the rear driver in a rear-end motor vehicle collision case.” Birge v. Charron, 107 So.

3d 350, 353 (Fla. 2012). The fact presumed “is that the rear driver’s negligence was the sole

proximate cause” of the collision. Id. at 359 (quotation marks omitted). This presumption is

rebutted and “vanishes and loses its legal effect” if evidence is produced from which a jury could

conclude that the front driver was negligent and comparatively at fault in causing the collision.

Id. at 359-61. When the presumption is rebutted “all issues of disputed fact regarding negligence

and causation should be submitted to the jury to make a finding of fault without the aid of the

presumption.” Id. at 360.




                                                2
       A front driver’s sudden, illegal, or improper stop may rebut the presumption. Seibert v.

Riccucci, 84 So. 3d 1086, 1088 (Fla. 5th Dist. Ct. App. 2012). The rear driver has a duty to remain

alert, follow at a safe distance, and be prepared to stop suddenly. Id. at 1088-89. But the front

driver may be held comparatively negligent where his stop was unexpected, abrupt and arbitrary,

and in a place not to be reasonably expected. Wright v. Ring Power Corp., 834 So. 2d 329, 331

(Fla. 5th Dist. Ct. App. 2003); see also Birge, 107 So. 3d at 359 (indicating that the presumption

would apply if the front driver was stopped for a traffic light or at an intersection).

         Here, Defendant has come forward with evidence to rebut the presumption that Ginger

Lee Velez, the rear driver who was a Postal Service employee, was the sole proximate cause of

the collision. Ms. Velez testified that Plaintiff was traveling in front of her and that neither his

break lights nor his turn signals were lit. DE 47-2 at 12-13. She glanced down “for a second” and,

when she looked up, his break lights were lit and she swerved in an attempt to avoid him. Id. at

12-13. She testified that they were not at an intersection at the time. Id. at 14. Plaintiff testified

that he was stopped at the time of the collision. DE 47-1 at 68-69. This evidence permits a

conclusion that Plaintiff’s stop was unexpected, abrupt and arbitrary, and in a place not reasonably

expected.

       The evidence creates a genuine issue of material fact as to the apportionment of liability

for the collision. Plaintiff’s Amended Motion for Summary Judgment is denied.

       II.     Motion in Limine

       Plaintiff’s Motion in Limine seeks the exclusion of three categories of evidence. First, he

moves to exclude as irrelevant any prior criminal convictions over ten years old. Evidence of a

prior felony conviction “must be admitted subject to Rule 403, in a civil case,” while evidence of


                                                  3
a prior non-felony conviction “must be admitted if the court can readily determine that establishing

the elements of the crime required proving—or the witness’s admitting—a dishonest act or false

statement.” Fed. R. Evid. 609(a). However, where more than 10 years have passed since the

witness’s conviction or release from confinement, evidence of the conviction is admissible only if

“its probative value, supported by specific facts and circumstances, substantially outweighs its

prejudicial effect” and the proponent of the evidence gives reasonable written notice of intent to

use the evidence. Fed. R. Evid. 609(b).

       Plaintiff has provided absolutely no information, much less any “specific facts and

circumstances,” from which the Court can evaluate whether any prior conviction is admissible.

See id. Plaintiff’s motion fails to even identify any particular prior conviction. Thus, this first

request is denied without prejudice to be re-raised at trial if Defendant attempts to admit a prior

conviction.

       Second, Plaintiff moves to exclude any employment or wage evidence because he is not

asserting a wage loss claim. For the reasons identified in Defendant’s Response to the Motion in

Limine, this evidence may be relevant to issues such as Plaintiff’s credibility and truthfulness.

See DE 40-1 at 3. This second request is denied without prejudice to be re-raised at trial in the

context of specific evidence.

       Third, Plaintiff moves to exclude hearsay statements in general. The Court, in its Trial

Order, advised the parties that motions in limine requesting compliance with the Federal Rules of

Evidence are improper. See DE 5 at 12. This third request is denied without prejudice to be

re-raised at trial in the context of specific evidence. Plaintiff’s Motion in Limine is denied without

prejudice.


                                                  4
        For the foregoing reasons, it is ORDERED AND ADJUDGED that:

        1. Plaintiff’s Amended Motion for Summary Judgment [DE 33] is DENIED.

        2. Plaintiff’s Motion in Limine [DE 28] is DENIED WITHOUT PREJUDICE.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 12th day of

December, 2019.

                                               _______________________________
                                               ROBIN L. ROSENBERG
                                               UNITED STATES DISTRICT JUDGE

Copies furnished to: Counsel of Record




                                           5
